UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) March 31,2011 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52889 SOUND FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 26-0776123 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington 98121 (Address of principal executive offices) (206) 448-0884 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: As of August 12, 2011, there were 2,954,295 shares of the registrant’s common stock outstanding. SOUND FINANCIAL, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Income for the Three and Six Month Periods Ended June 30, 2011 and 2010 (unaudited)` 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Month Periods Ended June 30, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Month Periods Ended June 30, 2011 and 2010 (unaudited) 6 Selected Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3.Quantitative and Qualitative Disclosures About Market Risk 40 Item 4.Controls and Procedures 40 PART IIOTHER INFORMATION Item 1.Legal Proceedings 41 Item 1ARisk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3.Defaults Upon Senior Securities 41 Item 4.(Removed and Reserved) 41 Item 5.Other Information 41 Item 6.Exhibits 42 SIGNATURES EXHIBITS PART IFINANCIAL INFORMATION Item 1Financial Statements SOUND FINANCIAL, INC AND SUBSIDIARY Condensed Consolidated Balance Sheets (Dollars in thousands) (unaudited) JUNE 30, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Available-for-sale securities (AFS), at fair value Federal Home Loan Bank stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total loans, net Accrued interest receivable Premises and equipment, net Bank-owned life insurance, net Mortgage servicing rights, at fair value Other real estate owned and repossessed assets, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing $ $ Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 75 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value, 24,000,000 shares authorized, 2,954,295 issued and outstanding as of June 30, 2011 and December 31, 2010 30 30 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 3 SOUND FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (Dollars in thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, INTEREST INCOME Loans, including fees $ Interest and dividends on investments, cash and cash equivalents 56 Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings 65 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 66 68 Mortgage servicing income Fair value adjustment on mortgage servicing rights ) 75 Gain (loss) on sale of securities - ) ) 64 Other-than-temporary impairment losses on securities - ) ) ) Loss on sale of fixed assets ) - ) - Gain on sale of loans 58 Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments Occupancy Data processing Losses and expenses on other real estate owned and repossessed assets 86 Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES 93 NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See notes to condensed consolidated financial statements 4 SOUND FINANCIAL, INC. AND SUBSIDIARY Condensed Consolidated Statement of Stockholders’ Equity For the Six Months Ended June 30, 2011 (Dollars in thousands) (unaudited) Shares Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss, net of tax TotalStockholders’ Equity (in thousands) BALANCE, December 31, 2010 $
